oOo Co MD DT Oh BR Ow Re

eo “A WM & WN em S&S 1 6 6! NOU Rm OBR 68

 

 

Case 3:19-cr-05296-BHS Document1 Filed 07/18/19 Page 1of5

 

LODGED
RECEIVED

JUL 18 2019

CLERK U.S. DISTRICT COURT
WESTFPN DISTRICT OF WASHINGTON AT TACOMA
BY DEPUTY

FILED

 

 

Magistrate Judge J. Richard Creatura

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
| -—<
UNITED STATES OF AMERICA, No. IMNNT19-S13-
Plaintiff, COMPLAINT for VIOLATION
v. U.S.C. Title 8 Section 1326(a)

JUVENTINO BARRERA-MARTINEZ (Illegal Reentry After Deportation)

Defendant.
(Felony)

 

BEFORE, United States Magistrate Judge, J. Richard Creatura,
United States Courthouse, 1717 Pacific Ave., Tacoma, Washington. —

COUNT I

On or about June 20, 2019, in Olympia, within the Western District of
Washington, JUVENTINO BARRERA-MARTINEZ, an alien, a native and citizen of El
Salvador, who was previously arrested and deported from the United States on
April 11, 2012, at the Phoenix-Mesa Gateway Airport in Mesa, Arizona, was found after
knowingly and voluntarily reentering the United States without the express consent of the
Secretary of the Department of Homeland Security.

All in violation of Title 8, United States Code, Section 1326(a).

The undersigned complainant being duly sworn states:

1. I, Neil Schaefer, am a Deportation Officer in the United States Department

U.S. v. JUVENTINO BARRERA-MARTINEZ - I UNITED STATES ATTORNEY
COMPLAINT 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(208) $53-7970
CON DA WwW eR WwW HM

NN HW NY YN NW om me ;
ex A UE OS = 5S Se TDR GAGE BSE TS

 

 

Case 3:19-cr-05296-BHS Document1 Filed 07/18/19 Page 2 of 5

of Homeland Security (DHS), Immigration and Customs Enforcement (ICE),
assigned to the Office of Enforcement and Removal Operations (ERO) for the Seattle
District Field Office in Tukwila, Washington. Part of my duties entail the location and
apprehension of aliens in the United States who have criminal histories.

The following information is based on my investigation, the investigation of other
officers of ICE, the records of: (1) the United States Citizenship and Immigration
Services (hereinafter CIS); (2) the United States District Court for the Western District of
Washington; (3) the Centralia Washington Municipal Court; (4) the Superior Court of
Washington for Lewis County; (5) the Centralia Police Department and (6) the Federal
Bureau of Investigation (FBI) Criminal Justice Information Services Division.

2. My investigation establishes that CIS maintains an alien registration
administrative file, commonly referred to as an A-file, A094 464 928, on JUVENTINO
BARRERA-MARTINEZ. A-file 094 464 928 is the official immigration file maintained
by CIS and is a consolidated repository of all known immigration contacts with
JUVENTINO BARRERA-MARTINEZ, hereinafter “defendant.” The A-file of the
defendant contains documents showing that he is a native and citizen of El Salvador.

3. The A-file of the defendant contains the conviction documents from the
records of the United States District Court for the Western District of Washington; the
Centralia Washington Municipal Court; and the Superior Court of Washington for Lewis
County. These records indicate that the defendant was convicted of the following
offenses:

(a) the United States District Court for the Western District of
Washington, case number 3:13CR05461RJB-001, for the offense of
Illegal Reentry After Deportation, in violation of 8 U.S.C. § 1326,
sentenced to seven months on November 15, 2013:

(b) the Centralia Washington Municipal Court, case number
220011534, for the offense of Protection Order Violation-Domestic

US. v. JOVENTINGO BARRERA-MARTINEZ - 2 UNITED STATES ATTORNEY
COMPLAINT ; 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Go eS SA OH & WH RO ee

ao un A Mh B&B HD NM RB OS CO BO NEON om ow Oe O88

 

 

Case 3:19-cr-05296-BHS Document1 Filed 07/18/19 Page 3 of 5

Violence, in violation of RCW 26.50.110, sentenced to 364 days,
359 days suspended;

(c) the Superior Court of Washington for Lewis County, in case number
01-1-835-2 for the offenses of Attempting to Elude a Pursuing
Police Vehicle and Driving Under the Influence, in violation of
RCW 46.61.024 and RCW 46.61.502, sentenced to 90 days on
January 30, 2002;

(d) the Centralia Washington Municipal Court, case numbers 61522;
and 61523, for the offenses of Hit and Run and Driving Under the
Influence, in violation of RCW 46.52.020(5) and RCW 46.61.502,
sentenced to 58 days on September 11, 2001.

The A-file for the defendant does not contain the conviction documents for the
following convictions, but has been confirmed through a national criminal
database:

(e) The Lewis County Superior Court, case number 061006938, for the
offenses of Assault-4 and Exhibiting/Displaying/Carrying a weapon
with intent to intimidate, in violation of RCW 9A.363041(2) and
RCW 9.41.270(2), sentenced to 364 days, 312 days suspended on
December 4, 2006.

(f) the Centralia Municipal Court, case number 63904, for the offense
of Assault-4, in violation of RCW 9A.36.041 sentenced to 364 days,
364 days suspended on July 8, 2003.

4. Within the A-file of the defendant, there are two executed 1-205, Warrant of
Removal/Deportation documents. These documents reflect that the defendant was
deported to El Salvador on the following dates and locations;

G) March 5, 2014, at Mesa, Arizona, at the Phoenix-Mesa Gateway Airport, and

(ii) April 11, 2012, at Mesa, Arizona, at the Phoenix-Mesa Gateway Airport.

USS. v. JUVENTINO BARRERA-MARTINEZ - 3 UNITED STATES ATIORHEY.
TEWART T,
COMPLAINT SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo 68 SND th & WwW KR me

oN SD NF & BW NM om OS OO oO SK wm ow Mom So

 

 

Case 3:19-cr-05296-BHS Document1 Filed 07/18/19 Page 4of 5

The forms 1-205 bear the fingerprint, signature, and photograph of the defendant.
Physical proof of the defendant’s removals from the United States to El Salvador was
Witnessed by immigration officers.

5. On December 8, 2006, the defendant was processed for a Notice to Appear.
On March 5, 2008, an immigration judge in Seattle, Washington, ordered the defendant
deported from the United States to El Salvador pursuant to the charges set forth in the
Notice to Appear. On March 20, 2008, the defendant appealed the immigration judge’s
tuling before the Board of Immigration Appeals. On October 14, 2009, the appeal was

dismissed by the Board. On November 13, 2009, the defendant filed a Petition for

Review before the United States Court of Appeals for the Ninth Circuit, docket number
09-73595. On December 9, 2011, the United States Court of Appeals denied the petition
for review and issued its mandate on February 28, 2012.

The defendant was deported to El Salvador on April 11, 2012. However, he later
returned to the United States.

6. On June 20, 2019, Deportation Officers approached the defendant near the
Thurston County Superior Court in Olympia, Washington, outside the courthouse. The
Deportation Officers identified themselves as Immigration officers and informed the
defendant he was under arrest for immigration violations. The officers determined the
defendant was the same person identified as the deported alien in A-file A094 464 928
and FBI Number 647102VB7.

7. The defendant was advised of his Miranda rights by a deportation officer
via a standard ICE Statement of Rights form during processing. The defendant stated he
understood his Miranda rights and declined to make a statement.

The defendant was notified of his consular rights pursuant to 8 C.F.R. 236.1(e) He
was served with a list of free legal services. The defendant refused to answer whether he
wished consular officials to be notified.

8. On June 20, 2019, deportation officers fingerprinted the defendant. On

U.S. v. JUVENTINO BARRERA-MARTINEZ - 4 UNITED STATES ATTORNEY
COMPLAINT 700 STEWART STREET, SUITE $220

SEATILE, WASHINGTON 98101
(206) 553-7970

 

 
Oo CO sO tH BS WN me

NM BD ND BD BBR BR Bet feet ren tak pepo fae
eo ~~ NS Uw ee WR OO 8 UUM UN Ot OR OR Ome OS

 

 

Case 3:19-cr-05296-BHS Document1 Filed 07/18/19 Page 5of5

June 24, 2019. I electronically submitted the defendant’s fingerprints to the FBI via the
Next Generation Identification (NGI) system. I submitted the defendant’s fingerprints as
a search transaction, which is a request to a FBI fingerprint examiner to confirm a
potential match between the defendant and other NGI individuals maintained in the FBI’s
Criminal Master File.

On June 24, 2019, I obtained confirmation from the FBI the fingerprints I
submitted of the defendant was a match with FBI number 647102VB7. This is the same
FBI number associated with the defendant’s A-file, A094 464 928, and the convictions
noted in paragraph 3 above.

9. I have conducted a complete and thorough review of the defendant’s
Immigration A-file A094 464 928 which contains no evidence the defendant has ever
received permission to enter the United States after his last deportation.

10. Based on the foregoing, I have probable cause to believe that JUVENTINO
BARRERA-MARTINEZ has reentered the United States knowingly and voluntarily
without the express consent of the Secretary of the Department of Homeland Security, in
violation of Title 8, United States Code, Section 1326(a).

ZS ible.

Neil Schaefer, Complajfant
ICE Deportation Officer

Reviewed by AUSA Don Reno SME.

Based on the Complaint sworn to before me and subscribed in my presence this
July 18, 2019, the Court hereby finds that there is probable cause to believe the defendant

committed the offense set forth in the Complaint.

; Richard wef =

United States Magistrate Judge

US. v. JUVENTINO BARRERA-MARTINEZ - § UNITED STATES ATTORNEY
COMPLAINT 700 STEWART STREET, Surte $220
SEATTLE, WASHINGTON 98101

(206) 553-7970
